DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
	This office action is responsive to applicant’s remarks received on December 23, 2021. Claims 1-20 remain pending.


Response to Arguments
Applicant’s arguments with respect to the amended claims filed on December 23, 2021 have been fully considered but they are not persuasive.

A:  Applicant’s Remarks
For applicant’s remarks “See Applicant Arguments/Remarks Made in an Amendment” filed on December 23, 2021.

A:  Examiner’s Response
Examiner understands Applicant’s arguments but respectfully disagree. Rose ‘762 discloses a speaker enclosure. For example, Paragraph 0020 of Rose ‘762 discloses wherein Fig. 
Rose ‘762 discloses a loudspeaker (Fig. 1, Speaker(s) 194) supported at least partially within said speaker enclosure. For example, Paragraphs 0020 & 0026 of Rose ‘762 discloses at Fig. 1 Speaker(s) 194 that is understood to be within an enclosure. 
Rose ‘762 further discloses a microphone supported within said speaker enclosure. Paragraph 0031 teaches that in some embodiments the system 100 may include an audio receiver/microphone.
Rose ‘762 also discloses at Paragraphs 0020 & 0026 a visual display (Fig. 1, Display 192) supported at least partially within said speaker enclosure.  For example, Fig. 1 shows a Display 192 that is understood to be within an enclosure. 
Rose ‘762 at Paragraph 0037 discloses wherein said audio processor subsystem within said speaker enclosure is operable to parse voice audio. For example, the parsing and identification may be performed using speech recognition/audio analysis software, or using speech-to-text software to convert audio of the voice message to text.
Rose ‘762 at Paragraph 0037 and Fig. 3, Block 302 discloses parsing said voice notification in said audio processor. For example, at block 302 the smart phone may parse and/or scan contents of the voice message.
Rasmussen ‘909 at Paragraph 0098 discloses generating a confirmation message in said audio processor responsive to detection of particular said emergency keywords. For example, a wake word may include a word configured to indicate that a voice command will follow. The audio processor 1416 may be configured to detect one or more wake words (user defined or predefined 
Rasmussen ‘909 at Paragraph 0098 also discloses transducing said confirmation message into audible output via said loudspeaker to said observer. For example, the audio processor 1416 may send an indication of what wake word (or sound) was detected to the CPU 1402 or MCU 1408. In response to a detected "Help help help" voice command, the sound beacon may initiate a two-way call with an emergency call services, such as a service provided by an alarm company, government organization (e.g., 911 calls), or the like. In one embodiment, the "help help help" keyword may be used as a personal emergency response (PERS) keyword to connect a user immediately with emergency personnel. A user may be able to set any other sound or word as the PERS keyword. 
Rasmussen ‘909 at Paragraph 0098 further discloses receiving a voice confirmation from said observer via said microphone. For example, a wake word may include a word configured to indicate that a voice command will follow. The audio processor 1416 may be configured to detect one or more wake words (user defined or predefined wake words) and send an indication of what wake word (or sound) was detected to the CPU 1402 or MCU 1408. In response to a detected "Help help help" voice command, the sound beacon may initiate a two-way call with an emergency call services, such as a service provided by an alarm company, government organization (e.g., 911 calls), or the like. In one embodiment, the "help help help" keyword may be used as a personal emergency response (PERS) keyword to connect a user immediately with emergency personnel. A user may be able to set any other sound or word as the PERS keyword. 
	Rasmussen ‘909 discloses at Paragraph 0098 a keyword database (Fig. 14, Audio Processor 1416) of emergency keywords and confirmation keywords within an audio processor subsystem 
Zhang ‘049 at Paragraph 0247 discloses a noise cancellation circuitry (Systems of Figs. 4A & 4B) operable to cancel loudspeaker output in said microphone output. For example, the system provides acoustic echo cancellation in a closely-coupled microphone/speaker system. A speaker may produce an audible signal from a reference signal, which may be captured with a microphone. Full band cancellation (FBC) may modify the captured signal to suppress an echo of the reference signal caused by a direct acoustic path between the microphone and speaker.
Fountaine ‘469 at the Abstract & Paragraphs 0006-0007 discloses proximate a human observer tasked with reporting emergency conditions. For example, a system disclosed for voice controlled assistance for monitoring adverse events of a user and/or coordinating emergency actions such as caregiver communication. The apparatus includes a speaker for generating a verbal status query to a user and a microphone to gather from an immediate environment of the microphone a voice communication of a user and/or an ambient sound of the immediate environment. 
Furthermore, Fountaine ‘469 at Paragraph 0046 discloses initially receive a voice notification via said microphone from said observer of an emergency condition. For example, the user 100 may reply to the verbal status query 108 with a voice communication 110 which is received by a microphone 206 of the assistance device 200.

 	With this said, Rose ‘762 and Rasmussen ‘909 are combinable because they are from same field of endeavor of speech systems (Rasmussen ‘909 at “Background”). 	At the time the invention was effectively filed, it would have been obvious to a person of ordinary skill in the art to modify the speech system as taught by Rose ‘762 by adding the steps as taught by Rasmussen ‘909. The motivation for doing so would have been advantageous to provide a wide array of convenient features for users. Therefore, it would have been obvious to combine Rose ‘762 with Rasmussen ‘909 to obtain the invention as specified.   
In regard to claim 11, the combination of references does not fail for the reasons given above in regard to claims 1 & 18. Accordingly, the references either alone or in combination teach, disclose or suggest all the elements of applicant’s claim 11. As a result of a prima facie case of obviousness being established, Claim 11 is not allowed.
Claims 2-10 depend on indicated rejected claim 1. Therefore, by virtue of their dependency, Claims 2-10 are also indicated as rejected subject matter.

Claims 19 & 20 depend on indicated rejected claim 18. Therefore, by virtue of their dependency, Claims 19 & 20 are also indicated as rejected subject matter.
Accordingly, it is submitted that the present application is not in condition for allowance.


Claim Rejections - 35 USC § 103
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 10, 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Rose et al. (US 20190020762 A1 hereinafter, Rose ‘762) in combination with Rasmussen et al. (US 20160373909 A1 hereinafter, Rasmussen ‘909) and Zhang et al. (US 20150340049 A1 hereinafter, Zhang ‘049) and further in view of Fountaine (US 20180325469 A1 hereinafter, Fountaine ‘469).
	Regarding claim 18; Rose ‘762 discloses a smart speaker system (Fig. 1, System 100)
comprising: 
(i.e. Fig. 1, an example block diagram of an information handling system and/or computer system 100 is shown that is understood to have a housing for the components. Paragraph 0020) 
b) a loudspeaker (Fig. 1, Speaker(s) 194) supported at least partially within said speaker enclosure (i.e. See Fig. 1 wherein it shows Speaker 194 that is understood to be within an enclosure. Paragraphs 0020 & 0026);
c) a microphone supported within said speaker enclosure (i.e. Additionally, though not shown for clarity, in some embodiments the system 100 may include an audio receiver /microphone. Paragraph 0031); 
d) a server (Fig. 2, Internet Server 214) operable to communicate over a communication network (Fig. 2, Network 200 i.e. With respect to any computer systems discussed herein, a system may include server and client components, connected over a network such that data may be exchanged between the client and server components. Paragraph 0011); 
e) a communication module (Fig. 1, I/O Hub Controller 150 i.e. The interfaces of the I/O hub controller 150 may provide for communication with various devices, networks, etc. Paragraph 0026) 
including a communication link between said speaker enclosure and said server (i.e. With respect to any computer systems discussed herein, a system may include server and client components, connected over a network such that data may be exchanged between the client and server components. Paragraph 0011); 
f) a visual display (Fig. 1, Display 192) supported at least partially within said speaker enclosure (i.e. See Fig. 1 wherein it shows Display 192 that is understood to be within an enclosure. Paragraphs 0020 & 0026);
j) at least one of audio processing hardware (Fig. 1, Audio 163) and audio processing software located in i) said speaker enclosure and ii) said server (i.e. With respect to any computer systems discussed herein, a system may include server and client components, connected over a network such that data may be exchanged between the client and server components. As used herein, instructions refer to computer-implemented steps for processing information in the system. Instructions can be implemented in software, firmware or hardware, or combinations thereof and include any type of programmed step undertaken by components of the system. Paragraphs 0011-0012 & 0060). 
k) wherein said audio processor subsystem within said speaker enclosure is operable to parse voice audio (i.e. The parsing and identification may be performed using speech recognition /audio analysis software, or using speech-to-text software to convert audio of the voice message to text. Paragraph 0037) 
l) operability to:
(Fig. 3, Block 302 i.e. At block 302 the smart phone may parse and/or scan contents of the voice message. Paragraph 0037);
Rose ‘762 does not expressly disclose the steps as expressed below.
Rasmussen ‘909 discloses iii) detect emergency key words, present in said emergency keyword database, in an output of said microphone (i.e. In one embodiment, a plurality of wake words may be used to trigger an operation. For example, a wake word may include a word configured to indicate that a voice command will follow. The audio processor 1416 may be configured to detect one or more wake words (user defined or predefined wake words) and send an indication of what wake word (or sound) was detected to the CPU 1402 or MCU 1408. One example of a wake word, or wake series of words, is "Help help help" to indicate an emergency. Paragraph 0098);
iv) generate a confirmation message in said audio processor responsive to detection of particular said emergency keywords (i.e. A wake word may include a word configured to indicate that a voice command will follow. The audio processor 1416 may be configured to detect one or more wake words (user defined or predefined wake words) and send an indication of what wake word (or sound) was detected to the CPU 1402 or MCU 1408. Paragraph 0098); 
v) transduce said confirmation message into audible output via said loudspeaker to said observer (i.e. The audio processor 1416 may send an indication of what wake word (or sound) was detected to the CPU 1402 or MCU 1408. In response to a detected "Help help help" voice command, the sound beacon may initiate a two-way call with an emergency call services, such as a service provided by an alarm company, government organization (e.g., 911 calls), or the like. In one embodiment, the "help help help" keyword may be used as a personal emergency response (PERS) keyword to connect a user immediately with emergency personnel. A user may be able to set any other sound or word as the PERS keyword. Paragraph 0098);
vi) receive a voice confirmation from said observer via said microphone (i.e. A wake word may include a word configured to indicate that a voice command will follow. The audio processor 1416 may be configured to detect one or more wake words (user defined or predefined wake words) and send an indication of what wake word (or sound) was detected to the CPU 1402 or MCU 1408. In response to a detected "Help help help" voice command, the sound beacon may initiate a two-way call with an emergency call services, such as a service provided by an alarm company, government organization (e.g., 911 calls), or the like. In one embodiment, the "help help help" 
vii) detect confirmation keywords in said output of said microphone (i.e. The audio processor 1416 may be configured to detect one or more wake words (user defined or predefined wake words). Paragraph 0098).
viii) communicate said confirmation keywords to a processor/driver (i.e. The audio processor 1416 may be configured to detect one or more wake words (user defined or predefined wake words) and send an indication of what wake word (or sound) was detected to the CPU 1402 or MCU 1408. The CPU 1402 or MCU 1408 may then trigger the sound beacon 106 to listen and process voice controls. Paragraph 0098). 
ix) communicate said confirmation keywords to said communication module (i.e. The audio processor 1416 may be configured to detect one or more wake words (user defined or predefined wake words) and send an indication of what wake word (or sound) was detected to the CPU 1402 or MCU 1408. The CPU 1402 or MCU 1408 may then trigger the sound beacon 106 to listen and process voice controls. Paragraph 0098).
g) an emergency flasher supported at least partially within said speaker enclosure (i.e. The sound beacon 106 may strobe lights. For example, the sound beacon 106 may flash one or more built-in lights to indicate an alarm status or emergency situation. For example, the MCU 1408 may cause an LED board to start flashing. In one embodiment all sound beacons 106 may flash and/or play a siren sound when an emergency situation is detected. Paragraphs 0096, 0100 & 0102); 
h) a keyword database (Fig. 14, Audio Processor 1416) of emergency keywords and confirmation keywords within an audio processor subsystem within said speaker enclosure (i.e. In one embodiment, a plurality of wake words may be used to trigger an operation. For example, a wake word may include a word configured to indicate that a voice command will follow. The audio processor 1416 may be configured to detect one or more wake words (user defined or predefined wake words) and send an indication of what wake word (or sound) was detected to the CPU 1402 or MCU 1408. One example of a wake word, or wake series of words, is "Help help help" to indicate an emergency. Paragraph 0098);
Rose ‘762 and Rasmussen ‘909 are combinable because they are from same field of endeavor of speech systems (Rasmussen ‘909 at “Background”). 
	At the time the invention was effectively filed, it would have been obvious to a person of ordinary skill in the art to modify the speech system as taught by Rose ‘762 by adding the steps as taught by Rasmussen ‘909. The motivation for doing so would have been advantageous to provide 
Rose ‘762 as modified does not expressly disclose the step as expressed below.
Zhang ‘049 discloses i) noise cancellation circuitry (Systems of Figs. 4A & 4B) operable to cancel loudspeaker output in said microphone output (i.e. The system provides acoustic echo cancellation in a closely-coupled microphone/speaker system. A speaker may produce an audible signal from a reference signal, which may be captured with a microphone. Full band cancellation (FBC) may modify the captured signal to suppress an echo of the reference signal caused by a direct acoustic path between the microphone and speaker. Paragraph 0247).
Rose ‘762 and Zhang ‘049 are combinable because they are from same field of endeavor of speech systems (Zhang ‘049 at “Background”). 
	At the time the invention was effectively filed, it would have been obvious to a person of ordinary skill in the art to modify the speech system as taught by Rose ‘762 by adding the step as taught by Zhang ‘049. The motivation for doing so would have been advantageous to eliminate home security systems from being be triggered by the motion, noise, vibrations or other disturbances. Therefore, it would have been obvious to combine Rose ‘762 with Zhang ‘049 to obtain the invention as specified.
Rose ‘762 does not expressly disclose the steps as expressed below.
Fountaine ‘469 discloses proximate a human observer tasked with reporting emergency conditions (i.e. Disclosed is a system for voice controlled assistance for monitoring adverse events of a user and/or coordinating emergency actions such as caregiver communication. The apparatus includes a speaker for generating a verbal status query to a user and a microphone to gather from an immediate environment of the microphone a voice communication of a user and/or an ambient sound of the immediate environment. Abstract & Paragraphs 0006-0007); 
i)    initially receive a voice notification via said microphone (Fig. 1, Microphone 206) from said observer of an emergency condition (i.e. The user 100 may reply to the verbal status query 108 with a voice communication 110 which is received by a microphone 206 of the assistance device 200. Paragraph 0046);
(Rasmussen ‘909 at “Background”). 
	At the time the invention was effectively filed, it would have been obvious to a person of ordinary skill in the art to modify the speech system as taught by Rose ‘762 by adding the steps as taught by Fountaine ‘469. The motivation for doing so would have been advantageous for a caregiving organization that provides care to a user within a caregiving environment may need to monitor the user for wellbeing, health, and/or for the safety of the user in case of an incident. Therefore, it would have been obvious to combine Rose ‘762 with Fountaine ‘469to obtain the invention as specified.

Regarding claim 19; Rose ‘762 as modified does not expressly disclose the steps as expressed below.
Rasmussen ‘909 discloses wherein said processor/driver is operable, responsive to receiving communication of said confirmation keyword and said emergency keywords, to: 
a) generate an emergency notification message (i.e. A wake word may include a word configured to indicate that a voice command will follow. The audio processor 1416 may be configured to detect one or more wake words (user defined or predefined wake words) and send an indication of what wake word (or sound) was detected to the CPU 1402 or MCU 1408. Paragraph 0098);
b) communicate said emergency notification message via said server (i.e. Communication between the mobile device 1428 and the sound beacon 106 may trigger a voice call using a voice over IP protocol and/or a session initiate protocol (SIP). For example, the mobile devices 1428 may initiate a call via a remote server that connects with the sound beacon 106 to provide a two-way call. Paragraph 0106) ;
c) drive said visual display responsive to reception of said emergency notification message (i.e. Display device 550 includes any type of device capable of displaying information to one or more users of computing device 500. Paragraph 0046) ;
(i.e. the sound beacon 106 may flash one or more built-in lights to indicate an alarm status or emergency situation. For example, the MCU 1408 may cause an LED board to start flashing. In one embodiment all sound beacons 106 may flash and/or play a siren sound when an emergency situation is detected. For example, each sound beacon 106 may broadcast of forward a signal that indicates that an emergency situation has occurred so that all sound beacons 106 at a location will be triggered. Paragraph 0102); 
and e) drive said loudspeaker responsive to reception of said emergency notification message (i.e. A wake word may include a word configured to indicate that a voice command will follow. The audio processor 1416 may be configured to detect one or more wake words (user defined or predefined wake words) and send an indication of what wake word (or sound) was detected to the CPU 1402 or MCU 1408. Paragraph 0098). 
Rose ‘762 and Rasmussen ‘909 are combinable because they are from same field of endeavor of speech systems (Rasmussen ‘909 at “Background”). 
	At the time the invention was effectively filed, it would have been obvious to a person of ordinary skill in the art to modify the speech system as taught by Rose ‘762 by adding the step as taught by Rasmussen ‘909. The motivation for doing so would have been advantageous to provide a wide array of convenient features for users. Therefore, it would have been obvious to combine Rose ‘762 with Rasmussen ‘909 to obtain the invention as specified.

Regarding claim 10; Rose ‘762 as modified does not expressly disclose the steps as expressed below.
Zhang ‘049 discloses noise cancellation circuitry operable to cancel only loudspeaker output in said microphone output (i.e. The system provides acoustic echo cancellation in a closely-coupled microphone/speaker system. A speaker may produce an audible signal from a reference signal, which may be captured with a microphone. Full band cancellation (FBC) may modify the captured signal to suppress an echo of the reference signal caused by a direct acoustic path between the microphone and speaker. See Abstract).
(Zhang ‘049 at “Background”). 
	At the time the invention was effectively filed, it would have been obvious to a person of ordinary skill in the art to modify the speech system as taught by Rose ‘762 by adding the step as taught by Zhang ‘049. The motivation for doing so would have been advantageous to eliminate home security systems from being be triggered by the motion, noise, vibrations or other disturbances. Therefore, it would have been obvious to combine Rose ‘762 with Zhang ‘049 to obtain the invention as specified.

Regarding claim 17; Rose ‘762 as modified does not expressly disclose the steps as expressed below.
Zhang ‘049 discloses comprising noise cancellation circuitry operable to cancel only loudspeaker output in said microphone output (i.e. The system provides acoustic echo cancellation in a closely-coupled microphone/speaker system. A speaker may produce an audible signal from a reference signal, which may be captured with a microphone. Full band cancellation (FBC) may modify the captured signal to suppress an echo of the reference signal caused by a direct acoustic path between the microphone and speaker. Paragraph 0247).
Rose ‘762 and Zhang ‘049 are combinable because they are from same field of endeavor of speech systems (Zhang ‘049 at “Background”). 
	At the time the invention was effectively filed, it would have been obvious to a person of ordinary skill in the art to modify the speech system as taught by Rose ‘762 by adding the step as taught by Zhang ‘049. The motivation for doing so would have been advantageous to eliminate home security systems from being be triggered by the motion, noise, vibrations or other disturbances. Therefore, it would have been obvious to combine Rose ‘762 with Zhang ‘049 to obtain the invention as specified.

4.	Claims 1-9, 11-16 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rose ‘762 in combination with Rasmussen ‘909 and further in view of Fountaine ‘469.
Regarding claim 1; Rose ‘762 discloses a smart speaker system (Fig. 1, System 100)
comprising: 
a) a speaker enclosure (i.e. Fig. 1, an example block diagram of an information handling system and/or computer system 100 is shown that is understood to have a housing for the components. Paragraph 0020)
b) a loudspeaker (Fig. 1, Speaker(s) 194) supported at least partially within said speaker enclosure (i.e. See Fig. 1 wherein it shows Speaker 194 that is understood to be within an enclosure. Paragraphs 0020 & 0026);
c) a microphone supported within said speaker enclosure (i.e. Additionally, though not shown for clarity, in some embodiments the system 100 may include an audio receiver /microphone. Paragraph 0031);
d) a server (Fig. 2, Internet Server 214) operable to communicate over a communication network (Fig. 2, Network 200 i.e. With respect to any computer systems discussed herein, a system may include server and client components, connected over a network such that data may be exchanged between the client and server components. Paragraph 0011); 
e) a communication module (Fig. 1, I/O Hub Controller 150 i.e. The interfaces of the I/O hub controller 150 may provide for communication with various devices, networks, etc. Paragraph 0026) 
within said speaker enclosure (i.e. Fig. 1, shows wherein the I/O Hub Controller 150 is within the enclosure) 
and including a communication link capable of communication between said speaker enclosure to said server (i.e. With respect to any computer systems discussed herein, a system may include server and client components, connected over a network such that data may be exchanged between the client and server components. Paragraph 0011); 
f) a visual display (Fig. 1, Display 192)  supported at least partially within said speaker enclosure (i.e. See Fig. 1 wherein it shows Display 192 that is understood to be within an enclosure. Paragraphs 0020 & 0026); 
(i.e. The parsing and identification may be performed using speech recognition /audio analysis software, or using speech-to-text software to convert audio of the voice message to text. Paragraph 0037):
i)    operability to:
ii)    parse said voice notification in said audio processor (Fig. 3, Block 302 i.e. At block 302 the smart phone may parse and/or scan contents of the voice message. Paragraph 0037);
Rose ‘762 does not expressly disclose the steps as expressed below.
Rasmussen ‘909 discloses g) an emergency flasher supported at least partially within said speaker enclosure (i.e. The sound beacon 106 may strobe lights. For example, the sound beacon 106 may flash one or more built-in lights to indicate an alarm status or emergency situation. For example, the MCU 1408 may cause an LED board to start flashing. In one embodiment all sound beacons 106 may flash and/or play a siren sound when an emergency situation is detected. Paragraphs 0096, 0100 & 0102);
iii)    generate a confirmation message in said audio processor (i.e. The audio processor 1416 may send an indication of what wake word (or sound) was detected to the CPU 1402 or MCU 1408. Paragraph 0098); 
Rose ‘762 and Rasmussen ‘909 are combinable because they are from same field of endeavor of speech systems (Rasmussen ‘909 at “Background”). 
	At the time the invention was effectively filed, it would have been obvious to a person of ordinary skill in the art to modify the speech system as taught by Rose ‘762 by adding the step as taught by Rasmussen ‘909. The motivation for doing so would have been advantageous to provide a wide array of convenient features for users. Therefore, it would have been obvious to combine Rose ‘762 with Rasmussen ‘909 to obtain the invention as specified.
Rose ‘762 does not expressly disclose the steps as expressed below.
Fountaine ‘469 discloses proximate a human observer tasked with reporting emergency conditions (i.e. Disclosed is a system for voice controlled assistance for monitoring adverse events of a user and/or coordinating 
i)    initially receive a voice notification via said microphone from said observer of an emergency condition (i.e. The user 100 may reply to the verbal status query 108 with a voice communication 110 which is received by a microphone 206 of the assistance device 200. Paragraph 0046);
iv) transduce said confirmation message into audible output via said loudspeaker to said observer (i.e. The assistance device 200 may then trigger an automated communication 106 from the speaker 204. Specifically, in the embodiment of FIG. 1, the automated communication 106 is a verbal status query 108 to the user 100. The verbal status query 108 may be a verbal question or interrogatory generated as an audio signal and usable to elicit a response from the user, the response usable to determine a state, a disposition, a feeling, an emotion, a condition (e.g., physical, mental, psychological, and/or emotional) and/or a status of the user 100. Paragraph 0046);
and v) receive a voice confirmation from said observer via said microphone (i.e. The user 100 may reply to the verbal status query 108 with a voice communication 110 which is received by a microphone 206 of the assistance device 200. Paragraph 0046);
Rose ‘762 and Fountaine ‘469 are combinable because they are from same field of endeavor of speech systems (Rasmussen ‘909 at “Background”). 
	At the time the invention was effectively filed, it would have been obvious to a person of ordinary skill in the art to modify the speech system as taught by Rose ‘762 by adding the steps as taught by Fountaine ‘469. The motivation for doing so would have been advantageous for a caregiving organization that provides care to a user within a caregiving environment may need to monitor the user for wellbeing, health, and/or for the safety of the user in case of an incident. Therefore, it would have been obvious to combine Rose ‘762 with Fountaine ‘469to obtain the invention as specified.

Regarding claim 2; Rose ‘762 as modified does not expressly disclose the steps as expressed below.
Rasmussen ‘909 discloses smart speaker system comprising: a) a keyword database (Fig. 14, Audio Processor 1416) of emergency keywords and confirmation keywords within said audio processor (i.e. In one embodiment, a plurality of wake words may be used to trigger an operation. For example, a wake word may include a word configured to indicate that a voice command will follow. The audio processor 1416 may be configured to detect one or more wake words (user defined or predefined wake words) and send an indication of what wake word (or sound) was detected to the CPU 1402 or MCU 1408. One example of a wake word, or wake series of words, is "Help help help" to indicate an emergency. Paragraph 0098).
Rose ‘762 and Rasmussen ‘909 are combinable because they are from same field of endeavor of speech systems (Rasmussen ‘909 at “Background”). 
	At the time the invention was effectively filed, it would have been obvious to a person of ordinary skill in the art to modify the speech system as taught by Rose ‘762 by adding the step as taught by Rasmussen ‘909. The motivation for doing so would have been advantageous to provide a wide array of convenient features for users. Therefore, it would have been obvious to combine Rose ‘762 with Rasmussen ‘909 to obtain the invention as specified.

Regarding claim 3; Rasmussen ‘909 discloses wherein the  smart speaker system is operable to record output of said microphone in a voice recorder responsive to detection of particular said emergency keywords and responsive to said received voice confirmation (i.e. Audio captured by the microphone component 1310 may be transmitted to one or more other faceplates, hubs, or sound beacons for recording, forwarding, or processing. Paragraph 0090).

Regarding claim 4; Rasmussen ‘909 discloses wherein said audio processor subsystem is operable to generate particular confirmation messages responsive to detection of respective (i.e. A wake word may include a word configured to indicate that a voice command will follow. The audio processor 1416 may be configured to detect one or more wake words (user defined or predefined wake words) and send an indication of what wake word (or sound) was detected to the CPU 1402 or MCU 1408. Paragraph 0098); 

Regarding claim 5; Rasmussen ‘909 discloses wherein said audio processor subsystem is operable to: 
a) detect confirmation keywords in said output of said microphone (i.e. The audio processor 1416 may be configured to detect one or more wake words (user defined or predefined wake words) and send an indication of what wake word (or sound) was detected to the CPU 1402 or MCU 1408. The CPU 1402 or MCU 1408 may then trigger the sound beacon 106 to listen and process voice controls. Paragraph 0098);
b) communicate said confirmation keywords to a processor/driver (i.e. The audio processor 1416 may be configured to detect one or more wake words (user defined or predefined wake words) and send an indication of what wake word (or sound) was detected to the CPU 1402 or MCU 1408. The CPU 1402 or MCU 1408 may then trigger the sound beacon 106 to listen and process voice controls. Paragraph 0098).
and c) communicate said confirmation keywords to said communication module (i.e. The audio processor 1416 may be configured to detect one or more wake words (user defined or predefined wake words) and send an indication of what wake word (or sound) was detected to the CPU 1402 or MCU 1408. The CPU 1402 or MCU 1408 may then trigger the sound beacon 106 to listen and process voice controls. Paragraph 0098).

Regarding claim 6; Rose ‘762 discloses wherein at least one portion of said audio processor subsystem is located in said server (i.e. See Fig. 1 wherein it shows Audio 163 that is understood to be within an enclosure. Paragraphs 0020 & 0026);

Regarding claim 7; Rasmussen ‘909 discloses wherein said processor/driver is operable, responsive to receiving communication of said confirmation keyword and said emergency keywords, to:  
(i.e. A wake word may include a word configured to indicate that a voice command will follow. The audio processor 1416 may be configured to detect one or more wake words (user defined or predefined wake words) and send an indication of what wake word (or sound) was detected to the CPU 1402 or MCU 1408. Paragraph 0098);
b) communicate said emergency notification message via said server (i.e. Communication between the mobile device 1428 and the sound beacon 106 may trigger a voice call using a voice over IP protocol and/or a session initiate protocol (SIP). For example, the mobile devices 1428 may initiate a call via a remote server that connects with the sound beacon 106 to provide a two-way call. Paragraph 0106); 
c) drive said visual display responsive to reception of said emergency notification message (i.e. Display device 550 includes any type of device capable of displaying information to one or more users of computing device 500. Paragraph 0046);  
d) drive said emergency flasher responsive to reception of said emergency notification message (i.e. the sound beacon 106 may flash one or more built-in lights to indicate an alarm status or emergency situation. For example, the MCU 1408 may cause an LED board to start flashing. In one embodiment all sound beacons 106 may flash and/or play a siren sound when an emergency situation is detected. For example, each sound beacon 106 may broadcast of forward a signal that indicates that an emergency situation has occurred so that all sound beacons 106 at a location will be triggered. Paragraph 0102);
and e) drive said loudspeaker responsive to reception of said emergency notification message (i.e. A wake word may include a word configured to indicate that a voice command will follow. The audio processor 1416 may be configured to detect one or more wake words (user defined or predefined wake words) and send an indication of what wake word (or sound) was detected to the CPU 1402 or MCU 1408. Paragraph 0098).

Regarding claim 8; Rasmussen ‘909 discloses wherein said server is operable to distribute said emergency notification message to said appropriate clients via said communications network (i.e. One example of a wake word, or wake series of words, is "Help help help" to indicate an emergency. In response to a detected "Help help help" voice command, the sound beacon may initiate a two-way call with an emergency call services, such as a service provided by an alarm company, government organization (e.g., 911 calls), or the like. In one embodiment, the "help help help" 

Regarding claim 9; Rasmussen ‘909 discloses wherein: a) said visual display is operable to display at least one of text and symbolic images (i.e. Display device 550 includes any type of device capable of displaying information to one or more users of computing device 500. Paragraph 0046)
b) said emergency flasher is controllable to modulate intensity, color, and flash pattern, responsive to a type of emergency represented by said emergency notification message  (i.e. Example responses to detection of a smoke alarm sound or breaking glass may include playing a siren sound on the speaker 1422 of the sound beacon 106, flashing built in lights (strobe lights), sending a Z-wave signal to a hub or controller indicating an alarm status, and/or initiating a two-way call between the sound beacon 106 to an emergency number or service. Paragraph 0100)
c) said loudspeaker is operable to audibly present at least one of the emergency notification message and an alarm sound (i.e. Example responses to detection of a smoke alarm sound or breaking glass may include playing a siren sound on the speaker 1422 of the sound beacon 106. Paragraph 0100)

Regarding claim 20; Rasmussen ‘909 discloses wherein said server is operable to a) determine appropriate clients to receive said emergency notification message (i.e. One example of a wake word, or wake series of words, is "Help help help" to indicate an emergency. In response to a detected "Help help help" voice command, the sound beacon may initiate a two-way call with an emergency call services, such as a service provided by an alarm company, government organization (e.g., 911 calls), or the like. Paragraph 0098);
and b) distribute said emergency notification message to said appropriate clients via said communications network (i.e. One example of a wake word, or wake series of words, is "Help help help" to indicate an emergency. In response to a detected "Help help help" voice command, the sound beacon may initiate a two-way call with an emergency call services, such as a service provided by an alarm company, government organization (e.g., 911 calls), or the like. In one embodiment, the "help help help" keyword may be used as a personal emergency response (PERS) keyword to connect a user immediately with emergency personnel. Paragraph 0098).

Regarding claim 11; Rose ‘762 discloses a smart speaker system (Fig. 1, System 100) comprising: 
a) a speaker enclosure (i.e. Fig. 1, an example block diagram of an information handling system and/or computer system 100 is shown that is understood to have a housing for the components. Paragraph 0020);
b) a loudspeaker (Fig. 1, Speaker(s) 194) supported at least partially within said speaker enclosure (i.e. See Fig. 1 wherein it shows Speaker 194 that is understood to be within an enclosure. Paragraphs 0020 & 0026);
c) a microphone supported within said speaker enclosure (i.e. Additionally, though not shown for clarity, in some embodiments the system 100 may include an audio receiver /microphone. Paragraph 0031); 
d) a server (Fig. 2, Internet Server 214) operable to communicate over a communication  (i.e. With respect to any computer systems discussed herein, a system may include server and client components, connected over a network such that data may be exchanged between the client and server components. Paragraph 0011);
e) a communication module within said speaker enclosure (Fig. 1, I/O Hub Controller 150 i.e. The interfaces of the I/O hub controller 150 may provide for communication with various devices, networks, etc. Paragraph 0026)  
including a communication link between said speaker enclosure and said server (i.e. With respect to any computer systems discussed herein, a system may include server and client components, connected over a network such that data may be exchanged between the client and server components. Paragraph 0011);
f. a visual display (Fig. 1, Display 192) supported at least partially within said speaker enclosure (i.e. See Fig. 1 wherein it shows Display 192 that is understood to be within an enclosure. Paragraphs 0020 & 0026);
h) an audio processor subsystem within said speaker enclosure operable to parse voice audio (i.e. The parsing and identification may be performed using speech recognition /audio analysis software, or using speech-to-text software to convert audio of the voice message to text. Paragraph 0037); 
and 
k ) operability to:
ii)    parse said voice notification in said audio processor (Fig. 3, Block 302 i.e. At block 302 the smart phone may parse and/or scan contents of the voice message. Paragraph 0037);
Rose ‘762 does not expressly disclose the steps as expressed below.
(Fig. 14, CPU 1402) within said audio processor subsystem (i.e. The CPU 1402 may compare a sensor value to an acceptable range, with a min and/or max value. If the value falls outside of the range, an action may be triggered. Paragraph 0111);
g) an emergency flasher supported at least partially within said speaker enclosure (i.e. The sound beacon 106 may strobe lights. For example, the sound beacon 106 may flash one or more built-in lights to indicate an alarm status or emergency situation. For example, the MCU 1408 may cause an LED board to start flashing. In one embodiment all sound beacons 106 may flash and/or play a siren sound when an emergency situation is detected. Paragraphs 0096, 0100 & 0102);
j) a keyword database (Fig. 14, Audio Processor 1416) of emergency keywords and confirmation keywords within said audio processor (i.e. In one embodiment, a plurality of wake words may be used to trigger an operation. For example, a wake word may include a word configured to indicate that a voice command will follow. The audio processor 1416 may be configured to detect one or more wake words (user defined or predefined wake words) and send an indication of what wake word (or sound) was detected to the CPU 1402 or MCU 1408. One example of a wake word, or wake series of words, is "Help help help" to indicate an emergency. Paragraph 0098);
iii)    generate a confirmation message in said audio processor (i.e. The audio processor 1416 may send an indication of what wake word (or sound) was detected to the CPU 1402 or MCU 1408. Paragraph 0098);
and v) receive a voice confirmation from said observer via said microphone (i.e. A wake word may include a word configured to indicate that a voice command will follow. The audio processor 1416 may be configured to detect one or more wake words (user defined or predefined wake words) and send an indication of what wake word (or sound) was detected to the CPU 1402 or MCU 1408. Paragraph 0098);
Rose ‘762 and Rasmussen ‘909 are combinable because they are from same field of endeavor of speech systems (Rasmussen ‘909 at “Background”). 
	At the time the invention was effectively filed, it would have been obvious to a person of ordinary skill in the art to modify the speech system as taught by Rose ‘762 by adding the steps as taught by Rasmussen ‘909. The motivation for doing so would have been advantageous to provide a wide array of convenient features for users. Therefore, it would have been obvious to combine Rose ‘762 with Rasmussen ‘909 to obtain the invention as specified.

Fountaine ‘469 discloses for use proximate to a human observer tasked with reporting emergency conditions (i.e. Disclosed is a system for voice controlled assistance for monitoring adverse events of a user and/or coordinating emergency actions such as caregiver communication. The apparatus includes a speaker for generating a verbal status query to a user and a microphone to gather from an immediate environment of the microphone a voice communication of a user and/or an ambient sound of the immediate environment. Abstract & Paragraphs 0006-0007);
i)    receive a voice notification via said microphone from said observer of an emergency condition (i.e. The user 100 may reply to the verbal status query 108 with a voice communication 110 which is received by a microphone 206 of the assistance device 200. Paragraph 0046);
iv) transduce said confirmation message into audible output via said loudspeaker to said observer (i.e. The assistance device 200 may then trigger an automated communication 106 from the speaker 204. Specifically, in the embodiment of FIG. 1, the automated communication 106 is a verbal status query 108 to the user 100. The verbal status query 108 may be a verbal question or interrogatory generated as an audio signal and usable to elicit a response from the user, the response usable to determine a state, a disposition, a feeling, an emotion, a condition (e.g., physical, mental, psychological, and/or emotional) and/or a status of the user 100. Paragraph 0046);
Rose ‘762 and Fountaine ‘469 are combinable because they are from same field of endeavor of speech systems (Rasmussen ‘909 at “Background”). 
	At the time the invention was effectively filed, it would have been obvious to a person of ordinary skill in the art to modify the speech system as taught by Rose ‘762 by adding the steps as taught by Fountaine ‘469. The motivation for doing so would have been advantageous for a caregiving organization that provides care to a user within a caregiving environment may need to monitor the user for wellbeing, health, and/or for the safety of the user in case of an incident. Therefore, it would have been obvious to combine Rose ‘762 with Fountaine ‘469to obtain the invention as specified.

Regarding claim 12; Rose ‘762 does not expressly disclose the steps as expressed below.
Rasmussen ‘909 discloses wherein said audio processor subsystem operable to: a) detect, via said comparator, emergency key words, present in said emergency keyword database, in an output of said microphone (i.e. The sound beacon 106 may respond to a plurality of different sounds or commands. In one embodiment, the flash storage 1406 or other component of the sound beacon 106 stores a table mapping commands or sounds to operations to be performed by the sound beacon 106. Paragraph 0098); 
b) generate particular confirmation message responsive to detection of respective particular said emergency keywords (i.e. A wake word may include a word configured to indicate that a voice command will follow. The audio processor 1416 may be configured to detect one or more wake words (user defined or predefined wake words) and send an indication of what wake word (or sound) was detected to the CPU 1402 or MCU 1408. Paragraph 0098); 
c) send an audio signal of said confirmation message to said loudspeaker  (i.e. A wake word may include a word configured to indicate that a voice command will follow. The audio processor 1416 may be configured to detect one or more wake words (user defined or predefined wake words) and send an indication of what wake word (or sound) was detected to the CPU 1402 or MCU 1408. Paragraph 0098);
d) detect, via said comparator, confirmation keywords in said output of said microphone (i.e. The audio processor 1416 may be configured to detect one or more wake words (user defined or predefined wake words) and send an indication of what wake word (or sound) was detected to the CPU 1402 or MCU 1408. The CPU 1402 or MCU 1408 may then trigger the sound beacon 106 to listen and process voice controls. Paragraph 0098); and 
e) communicate said confirmation keywords to a processor/driver  (i.e. The audio processor 1416 may be configured to detect one or more wake words (user defined or predefined wake words) and send an indication of what wake word (or sound) was detected to the CPU 1402 or MCU 1408. The CPU 1402 or MCU 1408 may then trigger the sound beacon 106 to listen and process voice controls. Paragraph 0098).
Rose ‘762 and Rasmussen ‘909 are combinable because they are from same field of endeavor of speech systems (Rasmussen ‘909 at “Background”). 
	At the time the invention was effectively filed, it would have been obvious to a person of ordinary skill in the art to modify the speech system as taught by Rose ‘762 by adding the step as 

Regarding claim 13; Rose ‘762 discloses wherein said audio processor subsystem comprises at least one of audio processing hardware and audio processing software located in said speaker enclosure (i.e. With respect to any computer systems discussed herein, a system may include server and client components, connected over a network such that data may be exchanged between the client and server components. As used herein, instructions refer to computer-implemented steps for processing information in the system. Instructions can be implemented in software, firmware or hardware, or combinations thereof and include any type of programmed step undertaken by components of the system. Paragraphs 0011-0012). 

Regarding claim 14; Rasmussen ‘909 discloses wherein said processor/driver is operable, responsive to receiving communication of said confirmation keywords and said emergency keywords, to: 
a) generate an emergency notification message (i.e. A wake word may include a word configured to indicate that a voice command will follow. The audio processor 1416 may be configured to detect one or more wake words (user defined or predefined wake words) and send an indication of what wake word (or sound) was detected to the CPU 1402 or MCU 1408. Paragraph 0098);
b) communicate said emergency notification message via said server (i.e. Communication between the mobile device 1428 and the sound beacon 106 may trigger a voice call using a voice over IP protocol and/or a session initiate protocol (SIP). For example, the mobile devices 1428 may initiate a call via a remote server that connects with the sound beacon 106 to provide a two-way call. Paragraph 0106);
c) drive said visual display responsive to reception of said emergency notification message (i.e. Display device 550 includes any type of device capable of displaying information to one or more users of computing device 500. Paragraph 0046);
(i.e. the sound beacon 106 may flash one or more built-in lights to indicate an alarm status or emergency situation. For example, the MCU 1408 may cause an LED board to start flashing. In one embodiment all sound beacons 106 may flash and/or play a siren sound when an emergency situation is detected. For example, each sound beacon 106 may broadcast of forward a signal that indicates that an emergency situation has occurred so that all sound beacons 106 at a location will be triggered. Paragraph 0102);
and 
e) drive said loudspeaker responsive to reception of said emergency notification message (i.e. A wake word may include a word configured to indicate that a voice command will follow. The audio processor 1416 may be configured to detect one or more wake words (user defined or predefined wake words) and send an indication of what wake word (or sound) was detected to the CPU 1402 or MCU 1408. Paragraph 0098).

Regarding claim 15; Rasmussen ‘909 discloses wherein said server is operable to distribute said emergency notification message to said appropriate clients via said communications network (i.e. One example of a wake word, or wake series of words, is "Help help help" to indicate an emergency. In response to a detected "Help help help" voice command, the sound beacon may initiate a two-way call with an emergency call services, such as a service provided by an alarm company, government organization (e.g., 911 calls), or the like. In one embodiment, the "help help help" keyword may be used as a personal emergency response (PERS) keyword to connect a user immediately with emergency personnel. Paragraph 0098). 

Regarding claim 16; Rasmussen ‘909 discloses wherein: a) said visual display is operable to display at least one of text and symbolic images (i.e. Display device 550 includes any type of device capable of displaying information to one or more users of computing device 500. Paragraph 0046); 
b) said emergency flasher is controllable to modulate intensity, color, and flash pattern, responsive to a type of emergency represented by said emergency notification message (i.e. Example responses to detection of a smoke alarm sound or breaking glass may include playing a siren sound on the speaker 1422 of the 
 c) said loudspeaker is operable to audibly present at least one of the emergency notification message, a voice response, and an alarm sound (i.e. Example responses to detection of a smoke alarm sound or breaking glass may include playing a siren sound on the speaker 1422 of the sound beacon 106. Paragraph 0100)


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS T. RILEY, ESQ. whose telephone number is (571)270-1581. The examiner can normally be reached 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy P. Goddard can be reached on 517-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARCUS T. RILEY, ESQ.
Acting SPE
Art Unit 2677



/MARCUS T RILEY/Primary Examiner, Art Unit 2677